NO. 99-565

                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           2002 MT 40N


IN RE THE MARRIAGE OF
CHERYLE A. COOK, a/k/a
SMITH, GLADDEN,

               Petitioner and Appellant,

         and

CURTIS A. SMITH,

               Respondent and Respondent.




APPEAL FROM:          District Court of the Thirteenth Judicial District,
                      In and for the County of Yellowstone,
                      The Honorable Susan P. Watters, Judge presiding.


COUNSEL OF RECORD:

               For Appellant:

                      Cheryle A. Cook-Carlson, Pro Se, Billings, Montana

               For Respondent:

                       Christopher P. Thimsen, Attorney at Law, Billings, Montana


                                                         Submitted on Briefs: January 3 1,2002

                                                                    Decided: March 5,2002

Filed:
1   Chicf Justicc Karla M. Gray delivcrcd thc Opinion of the Court.


    111       Pursuant to Section I, Paragraph 3(c), Montana Slipreme Court 1996 Internal

    Operating Rules, the following decision shall not be cited as precedent. It shall be filed as

    a public document with the Clerk of the Supreme Court and shall be reported by case title,

    Supreme Court cause number and result to the State Reporter Publishing Company and to

    West Group in the quarterly table of noncitable cases issued by this Court.

    72        Cheryle A. Cook-Carlson (Cheryle), appearing pro se, appeals from the entry by the

    Thirteenth Judicial District Court, Yellowstone County, of Findings of Fact, Conclusions of

    Law and Order amending the Final Parenting PIan concerning Christopher, C.J. and Cory

    Smith, the minor children of herself and Curtis Smith (Curtis). We affirm.

    73        The sole issue on appeal is whether the District Court abused its discretion in issuing

    Findings of Fact, Conclusions of Law and Order amending the Final Parenting Plan.

    74        For reasons which will be stated below, we do not resolve the issue presented on its

    merits.

                                            BACKGROUND

    75        Pursuant to a Decree of Dissolution, Cheryle and Curtis' marriage was dissolved on

    October 3, 1994. Cheryle and Curtis are the parents of three minor children: Christopher,

    C.J. and Cory Smith. At the time of the parties' divorce, Chet-yle was granted sole care,

    custody and control of the three minor children and Curtis was ganted visitation.




                                                     2
I   10
     1     Between August of 1994 and August of 1008, thc Montana Dcpartmcnt of Publ~c

    Hcalth and Human Sewiccs (Department) reccived numerous reports alleging the Smith

    children had been neglected and physically and sexually abused. The Department removed

    the children from Cheryle's home in late August of 1998, and placed them in foster care with

    a relative.

    77     In September of 1998, Curtis filed a Motion to Amend the Final Parenting Plan, and

    an affidavit in support of his motion alleging the children had been neglected and abused

    while in Cheryle's custody. In January of 1999, Curtis filed a Motion for an Interim

    Parenting Plan and the District Court granted him custody of the children in March of 1999,

    pending the outcome of his motion to amend the final parentingplan. The District Court held

    a hearing, at which both parties were present, on Curtis' motion to amend the final parenting

    plan in July of 1999. The District Court issued its Findings of Fact, Conclusions of Law and

    Order on August 5, 1999, adopting the proposed final parenting plan submitted by Curtis.

    Cheryle appeals.

                                           DISCUSSION

    78     Cheryle's issue on appeal is difficult to discern from her brief, which does not comply

    with the briefing requirements contained in the Montana Rules of Appellate Procedure. Only

    through close scrutiny of Cheryle's brief and supporting documentation are we able to

    ascertain the issue upon which she is seeking review.

    79     Most importantly, Cheryle does not support her arguments with citations to legal

    authority as required by Rule 23(a)(4), M.R.App.P.         While we are willing to make

                                                  3
4   accommodations for parties appearing pro se, just as we arc willing to rulax tcclinical
B
!
    requirements that do not go to the fundamental bases of such parties' appeals, a district

    court's decision is presumed correct and an appellant bears the burden of establishing error

    by that court. Matter o M.J. W., MT l 4 2 , I 18, 289 Mont. 232,q 18,96 1 P.2d lO5,T
                           f       1998

    18 (citations omitted). It is not this Court's obligation to locate authorities or formulate

    arguments for a party in support of positions taken on appeal. In re B.P., 1 MT 2 19, f
                                                                              200

    41, 306 Mont. 430, f 4 1 , 3 5 P.3d 291, f 41 (citation omitted). Cheryle fails to advance any

    legal authority under which the District Court abused its discretion in entering Findings of

    Fact, ConcIusions of Law and Order amending the final parenting plan. Accordingly,

    Cheryle fails to meet her burden in this regard.

    710    Affirmed.




    We concur:




                   Justices